 Case 1:19-cv-00476-PLM-PJG ECF No. 26 filed 06/08/20 PageID.198 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 HEATHERLEE YORTY,

         Plaintiff,
                                                      Case No. 1:19-cv-476
 v.
                                                      HONORABLE PAUL L. MALONEY
 EQUIFAX, INC.,

         Defendant.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered on this date:

        IT IS HEREBY ORDERED that Judgment is entered in favor of Defendant and against

Plaintiff.



Dated: June 8, 2020                                          /s/ Paul L. Maloney
                                                             Paul L. Maloney
                                                             United States District Judge
